DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,430,271. This is a statutory double patenting rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 discloses: receiving at least a first task and a second task, during a time division, for an error- controlled process executed by a processor, wherein the time division is separated 
Prior art Kelkar (US 6,345,375) discloses packet-based communication methods and systems are provided which improve data throughput and which respond to different error-rate conditions with modifications appropriate for those conditions (Abstract). Prior art does disclose changing an error rate for the error-controlled process for the first time period, wherein changing the error rate modifies a first throughput of the error-controlled process (column 4, lines 50-61). Prior art fails to disclose changing the error rate for the second time period to maintain an average error rate over the time division. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Indpendent claim 19 prior art fails to discloses: changing the predicted error rate for the second time period to maintain an average predicted error rate over the time division, wherein a turnaround to provide the result for the first task and second task is predetermined, wherein the turnaround is fixed, and wherein the turnaround prevents the first task from being processed in the second time period. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Independent claim 20 discloses:  changes a second error rate for the second time period to maintain an average error rate over the time division, wherein a turnaround to provide the result for the first task and second task is predetermined, wherein the turnaround is fixed, and wherein the turnaround prevents the first task from being processed in the second time period. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Hassan (US 2007/0124625) discloses instructions to change the error encoding scheme being used to transmit information on the channel. For example, a standard cell-phone error encoding 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CHARLES EHNE/               Primary Examiner, Art Unit 2113